—Resentence unanimously affirmed. Memorandum: On a prior appeal, we modified the judgment convicting defendant upon his plea of guilty of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) by vacating the sentence and remitting the matter to Onondaga County Court for resentencing (People v Campbell, 256 AD2d 1112). Defendant was resentenced to a term of imprisonment of 10 to 20 years. Contrary to the contention of defendant, he received effective assistance of counsel at resentencing (see, People v Felder, 235 AD2d 432, lv denied 89 NY2d 985; see also, People v James, 269 AD2d 845, 846; People v Bruce, 259 AD2d 1005, 1006). The resentence is neither unduly harsh nor severe. (Appeal from Resentence of Onondaga County Court, Fahey, J. — Resentence.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.